Citation Nr: 1729920	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-42 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied service connection for a left and right knee disorder, and denied reopening claims of service connection for asthma, a left and right ankle disorder, bilateral hearing loss, and tinnitus on the grounds of no new and material evidence.  

In his October 2009 substantive appeal (Form 9), the Veteran requested a Board hearing; however, in correspondence received by VA in August 2014 he withdrew that request and asked that his case be sent to the Board for a decision.

In a rating decision dated in September 2014, the RO granted service connection for asthma, degenerative joint disease of the left knee with strain, and degenerative joint disease of the right knee with bursitis; thus, resolving the Veteran's appeal for those benefits.

In an October 2014 supplemental statement of the case (SSOC), the RO included the issue of entitlement to a total disability based on individual unemployability (TDIU).  However, this issue should not have been included and the Board does not have jurisdiction over it.  First, in no case will an SSOC be used to announce decisions by the RO on issues not previously addressed in the SOC, or to respond to a notice of disagreement (NOD) on newly appealed issues that were not addressed in the SOC.  See 38 C.F.R. § 19.31.  Additionally, after the TDIU issue was addressed in an April 2013 rating decision, the Veteran did not submit an NOD as to that issue.  Furthermore, although the RO correctly noted that a TDIU claim may be part and parcel of an appeal, this process pertains to claims for higher ratings.  As the four issues on appeal are all service connection claims, and a TDIU is a rating that is a downstream issue, it is not part and parcel of these claims.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU issue is not on appeal.

The decision below addresses the reopening of the claims of service connection for a left and right ankle disorder, and hearing loss and tinnitus.  The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied service connection for left and right ankle strain, and service connection for hearing loss and tinnitus.  The Veteran did not perfect an appeal.

2.  Evidence received since the RO's August 2001 denial of service connection for left ankle strain, right ankle strain, hearing loss, and tinnitus relates to an unestablished fact and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  An August 2001 rating decision, which denied the Veteran's claims of service connection for left ankle strain, right ankle strain, hearing loss, and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claims of service connection for left ankle disorder, right ankle disorder, hearing loss, and tinnitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a rating decision dated in August 2001, the RO denied service connection for left and right ankle strain on the grounds that there was no evidence of a chronic disorder in service treatment records (STRs); service connection for hearing loss on the grounds that it was not found during enlistment nor within one year of separation from service; and service connection for tinnitus on the grounds that there was no record of treatment for tinnitus during service.  The Board notes that service connection for tinnitus was also denied in an earlier unappealed December 1997 rating decision.

After appropriate notice of this decision and of his appeal rights, the Veteran filed a notice of disagreement (NOD) in November 2001, and in June 2002, the RO issued a statement of the case (SOC); however, the Veteran did not perfect his appeal/file a substantive appeal within the statutory timeframe, and no new and material evidence pertaining to these issues was received by VA within one year of the rating decision, so the August 2001 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103(b).

In August 2008, the Veteran filed a claim to reopen service connection for left and right ankle disorders, and hearing loss and tinnitus, which was denied by the RO in a February 2009 rating decision on the grounds of no new and material evidence.  The Veteran appealed that decision.  In an October 2014 SSOC, the RO appeared to reopen and deny them on the merits.

Criteria for Reopening Claims

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

The evidence in the claims file at the time of the August 2001 rating decision included STRs; the reports of VA audio and joints examinations done in June 2001; private medical records dating from 1989 to 1994; and VA medical records dated in 2001.  Evidence received since the August 2001 rating decision consists of VA medical records, including the report of a February 2012 general medical examination, the report of a February 2013 VA audiology examination, and the report of a March 2013 VA ankle examination; Social Security Administration (SSA) records (which show that the Veteran receives SSA disability secondary to his asthma and hypertension); private hospital records of inpatient care for asthma/difficulty breathing, hypertension, and cholecystitis; and private treatment records, including an August 1997 record of bilateral ankle pain, diagnosed as arthritis.

With regard to the Veteran's hearing loss and tinnitus, the February 2013 VA examination evidence is new since it was not of record at the time of the August 2001 denial.  However, according to the examiner, the Veteran's responses during testing were unreliable and inconsistent; should be considered minimum response levels and not true thresholds; and were "NOT ADEQUATE FOR RATINGS PURPOSES and consequently were not reported."   The Veteran was not afforded a new examination, but a VA audiology examination in June 2001 found bilateral sensorineural hearing loss and the STRs show that the Veteran's hearing underwent a threshold shift during service.  There consequently remains a reasonable possibility of substantiating the claims for hearing loss and tinnitus and the evidence associated with the claims file since the August 2001 is therefore new and material.  

With regard to the Veteran's left and right ankle complaints, the March 2013 VA examination evidence is new since it was not of record at the time of the August 2001 denial.  Moreover, although the examiner provided a negative nexus opinion regarding the left ankle, her rationale that there is no mention of a left ankle problem in STRs is inaccurate.  She also did not provide a nexus opinion regarding the right ankle.  Thus, there remains a reasonable possibility of substantiating the claims.  The evidence associated with the claims file since the August 2001 is therefore new and material.

New and material evidence having been presented, the claims of service connection for left and right ankle disorder, and for hearing loss and tinnitus are reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a left ankle disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for a right ankle disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for hearing loss is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for tinnitus is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a left and right ankle disorder, hearing loss, and tinnitus based on new and material evidence, the Board has jurisdiction to review the underlying claims for service connection de novo, based on the whole record.  The Board finds that further development is warranted in the form of new VA ankle and audiology examinations.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after September 2014 with the claims file.  

2.  Thereafter, schedule the Veteran for a VA audiology examination.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and post-service noise exposure, the Veteran's first awareness of trouble hearing, and the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail, including to determine whether the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385.

The examiner is then requested to provide an opinion as to:

a. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset during service or in the year after active military service, or is otherwise related to active military service.

b. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during service or in the year after active military service, or is otherwise related to some incident of active military service.

In formulating the requested opinion, the examiner must address the threshold shift that occurred during service.

A rationale/explanation should be provided for all opinions.

3.  Also, schedule the Veteran for a VA ankle examination.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and post-service experiences, complaints, and symptoms with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to 

a. provide the diagnosis of each left and right ankle disorder found on examination.

b. for each such disorder, opine as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during military service or is related to some incident of military service.  

c. for any arthritis, opine as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during or in the year after military service.  

In formulating the requested opinion, the examiner should note that the Veteran complained of and was treated for left and right ankle pain and swelling during service.  

A rationale/explanation should be provided for all opinions.

4.  Finally, readjudicate the claims on the merits.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


